DETAILED ACTION
 				        Reason for allowance
 
 
Claims 1-20 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a display panel comprising: a non-conductive sealing member disposed between a first display substrate and a second display substrate, a conductive sealing member disposed between a first display substrate and a second display substrate and inside the non-conductive sealing member when viewed in a plan view, and a connection pad coupled to the non-conductive sealing member, wherein the first display substrate comprises a signal line connected to the connection pad, and a voltage supply line connected to the conductive sealing member. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
 
 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THAO P LE/
Primary Examiner, Art Unit 2818